Continuation Sheet
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s reply to the Office Action of 4 August 2020 was received in the Patent and Trademark Office on 28 December 2020, which is after the expiration of the period for reply set in the last Office Action. Since no time remains for applicant to obtain an extension of the period for reply by filing a petition under 37 CFR 1.136(a), this application is abandoned. Applicant is advised that the abandonment of this application may only be overcome by filing a petition to revive under 37 CFR 1.137. A petition to revive may be appropriate if applicant’s failure to reply was unintentional, as set forth below.
A petition to revive an abandoned application on the grounds that the failure to reply was unintentional (37 CFR 1.137) must be accompanied by: (1) the required reply (which has been filed); (2) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137 was unintentional; (3) any terminal disclaimer required pursuant to 37 CFR 1.137(d); and (4) the $[3] petition fee as set forth in 37 CFR 1.17(m). No consideration to the substance of a petition will be given until this fee is received. The Director may require additional information where there is a question whether the delay was unintentional.
The required items and fees must be submitted promptly under a cover letter entitled “Petition to Revive.” 
Further correspondence with respect to this matter should be addressed as follows:
By mail:

Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
By FAX:
571-273-8300
Attn: Office of Petitions
Telephone inquiries with respect to this matter should be directed to the Office of Petitions Staff at (571) 272-3282. For more detailed information, see MPEP § 711.03(c).
As a courtesy, Examiner has searched the application in question and calls Applicant’s attention to the following references:
Boyer (United States Pre-Grant Publication 2019/0226807)
¶ 0018 teaches using the system in a competition
Fig 2, (18) is a collection segment
Fig 2, (22) is a server
¶ 0058 discusses analyzing shot data – thus there is an analytic segment
The Abstract teaches analyzing shot data to determine shot grouping
¶ 0058 teaches live video feedback on the mobile device (18)
¶ 0039 teaches using the camera of the cell phone (18)to gather target information
The server saves target metadata and images (¶ 0058 teaches that the server may perform the analysis. So the server must save metadata and images.)
¶ 0063 teaches viewing select target score and analytic data.
¶ 0039 teaches scoring for competitions. This is interaction between competitors and is considered social media interaction. Processing, analytics, storage, display and dissemination of target sports data are discussed above.
Mobile phone (18) has a display, touch screen, accelerometer, and camera. But the safety protocol of Applicant’s Figure 7 is not taught by the reference.
Behiel (United States Patent Number 10,648.781) teaches automatic scoring of a shooting competition using a cell phone.
Ghani (United States Pre-Grant Publication 2018/0202775) teaches a system for automatically scoring a shooting competition that uses a cell phone.
Applicant’s claims do not comply with the requirements of 35 USC §112, 2nd paragraph regarding format and clarity. In short, Applicant’s claims are indefinite. Applicant is urged to review the claims on the above-mentioned references for examples of the proper format and language for claims.
As noted in ¶ 3 above, all of Applicant’s claimed invention except the safety protocol of Figure 7 are taught by the Boyer reference. While Examiner cannot promise that an allowance would be forthcoming if claim 1 was rewritten to claim that safety protocol, Examiner believes that this represents the best chance Applicant has of allowance, given the state of the art as represented by the Boyer reference.  However, further search and consideration would be required.  
/CORBETT B COBURN/Primary Examiner, Art Unit 3799